DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Invention Il in the reply filed on 11/16/21 is
acknowledged.
Claims 20-32 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being
drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made
without traverse in the reply filed on 11/16/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 33-37,39,40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Amancherla et al. 2013/0177437 in view of Nardi et al. 2016/0130705 and Watremez 5,612,110.
Regarding claim 33 Amancherla shows a turbine rotor that may be coated as shown in figure 2
with layers 104 and 106. As explained at the bottom of para 0017 the layers may comprise both
chromium carbide/nickel-chromium and can comprise Fe, Cr, and Al.  As explained throughout para 0017 Amancherla is not locked into any specific composition of what the coatings 104,106 may comprise, but provides a range of materials of what may be used.  Note also that the thickness of the coating can vary substantially as explained in at least para 0022. The method of applying the
coating can also vary as explained in para 0025. Note as discussed in para 0024 the wear
resistant coating 106 can “comprise any coating material known in the art...”.  
Lacking in Amancherla is a specific description of what the rotor is made of and a showing of
using tungsten carbide as the surface protective coating 106 with iron (Fe), chromium (Cr), and
aluminum (Al) and applied using the HVOF technique.
The reference to Nardi et al. shows a method of forming a multi-layered coating for a variety of
rotor applications (see para 0003) as shown in figures 1 and 2 and indicates in para 0013 that
the coating can comprise tungsten carbide along with chromium carbide and can include
aluminum, chromium and iron to vary the modulus of elasticity and hardness as applications
warrant. Note the techniques with which the coating can be applied.
Waltremez shows in the several embodiments a multimaterial disk for high energy brake
applications that uses a nickel chromium/chromium carbide layer over a steel or aluminum disc
(see at least figure 8 element 801—aluminum). Note the chromium carbide and nickel
chromium percentage amounts in the table shown in col 4. Note also the particle size.
One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have made the coatings 104 and 106 in Amancherla from nickel-chromium
and chromium-carbide and tungsten carbide with additions of Fe, Cr, Al , respectively as taught
collectively by Amancherla and Nardi simply to produce a wear and heat resistant rotor for a
specific application. The material chosen for the rotor in Amancherla could be an aluminum
alloy, as taught by Waltremez.
Regarding claims 34-37,39,40 the thickness and percentages of the components of the coating could varying simply dependent upon the specific application i.e. the specific amount of braking
energy to be withstood / heat dissipation requirements. This would in turn dictate the
combination of desired modulus of elasticity/hardness/brittleness/ductility characteristics
needed from the coating.
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over
Amancherla/Nardi/Waltremez as applied to claim 33 above, and further in view of Lembach et al.
8,877,296..
Regarding claim 38 Lembach is relied upon to show that gray cast iron brake rotors coated with
similar materials to the aforementioned references are notoriously well known in the art.
See col 1 around lines 20+ and col 2 around lines 20+. Note the coatings discussed in the first
half of col 4.
One having ordinary skill in the art at the time the invention was effectively filed would have
found it obvious to have made the rotor of Amancherla from grey cast iron simply dependent
upon the specific application.
Response to Arguments
Applicant's arguments filed July 8, 202 have been fully considered but they are not persuasive. Applicants primary argument is that:.
Applicant respectfully disagrees with the analysis in the Office Action, … More particularly, paragraph [0014] of Nardi teaches to locate the innermost layer 16 in contact with the rotor only of a softer phase, for example nickel. In the same paragraph of Nardi, the reference teaches to make the base protective coating with a material metallurgically compatible with the substrate material. In particular, Nardi states that the innermost layer 16 is a metal or high metal content material. In other words,
Nardi suggests not making the base protective coating with a stiffer phase based on a
ceramic phase (for example Cr3C2)   Therefore, it is clear that Nardi presents a teaching
away on the use of a rigid ceramic phase in direct contact with the rotor.
	The examiner disagrees with these arguments.  Both references are directed to protecting turbine blades of some application.  As previously discussed Amancherla shows a hard layer 100 that comprises bond coat layer 104 and a wear resistant layer 106.  Amancherla states throughout para 0017 that the materials for this layer may vary.  For example the materials used to form the hard coating 100 may comprise hard metallic or cermet coating materials.  One of the exemplary cermet materials is chromium carbide-nickel chromium coatings.  Amancherla states that “.. the material described herein for the hard coating 100 can be used to form a stand alone coating or the materials can be used for a bond coat with metallic and ceramic overcoats…”  Amancherla therefore is not locked into any specific arrangement of the materials discussed therein.
	Nardi states in para 0013:
Materials utilized in embodiments of coatings 10 include coating materials that are applied using high-velocity oxy-fuel (HVOF), plasma spray, or cold spray coating processes. Examples of coating materials are combinations of a hard and stiff ceramic phase, such as tungsten carbide (WC), chromium carbide (Cr.sub.3C.sub.2), silicon carbide, or silicon nitride, and a softer, lower stiffness phase such as cobalt, nickel, chromium, aluminum, iron and/or copper alloys, with specific compositions of the layers of coating 10 varied to produce a coating 10 as described above having a gradual reduction in modulus of elasticity and hardness throughout the thickness 18. Each layer is a combination of coating material and metal that is metallurgically compatible with the previous layer. The coating material is blended with varying amounts of an added metal to vary the modulus of elasticity of the coating 10 as desired.
Narda therefore is also not locked into any specific arrangement of the materials discussed therein. Narda only requires that the hardness and modulus of elasticity decrease throughout the thickness of the layer 18.
Because Amancherla indicates that the bond/stand alone layer 100,104 could comprise Chromium carbide/Nickel chromium (deposited by HVOF/HVAF) and Narda only requires that the hardness and modulus of elasticity decrease throughout the thickness of the layer (i.e. from 14[Wingdings font/0xE0]16) by varying the amounts/proportions of the exemplary metal/material content(s) as applications require one having ordinary skill in the art  at the time the invention was effectively filed would have found it obvious to have made the coatings 100 or 104/106 in Amancherla from nickel-chromium/ chromium-carbide (or a stand alone coating 100 of nickel-chromium/ chromium-carbide), and tungsten carbide with additions of Fe, Cr, Al , respectively as applications warrant, and as taught by Nardi, simply to produce a wear and heat resistant rotor with the requisite coating for a specific application. The material chosen for the rotor in Amancherla could be an aluminum alloy, as taught by Waltremez.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



9/1/22